             IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION

UNITED STATES OF AMERICA,

v.                                          Case No. 4:14cr77-MW/CAS

FREDERICK BUSH,

     Defendant.
___________________________/

                    ORDER ACCEPTING AND ADOPTING
                     REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge's Report

and Recommendation. ECF No. 131. Upon consideration, no objection having

been filed by the parties,

      IT IS ORDERED:

      The report and recommendation is accepted and adopted as this Court’s

opinion. The Clerk shall enter judgment stating, “The motion to vacate, set aside,

or correct sentence, ECF No. 97, is DENIED. A Certificate of Appealability is

DENIED. Defendant/Petitioner’s Motion for Evidentiary Hearing, ECF No. 132, is

DENIED.” The Clerk shall also close the file.

     SO ORDERED on April 6, 2020.


                                     s/ MARK E. WALKER
                                     Chief United States District Judge
